TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00098-CV



                          Jeffrey W. Phillips and DBP Burnet, LLC
                           d/b/a Dickey’s Barbecue Pit, Appellants

                                                v.

                        PPF AMLI 5350 Burnet Road, LLC, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-16-000830, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Jeffrey W. Phillips and DBP Burnet, LLC d/b/a Dickey’s Barbecue Pit

have informed this Court that they no longer wish to pursue this appeal and have filed a motion to

dismiss it. Appellants’ counsel states that he has conferred with counsel for appellee PPF AMLI

5350 Burnet Road, LLC, which does not oppose this motion. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed on Appellant’s Motion

Filed: July 14, 2017